Case 1:19-cr-00524-DKC Document 12 Filed 11/20/19 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA

Vv. : Criminal No. DKC 19-0524

GARY BROWN, JR.

ORDER
Defendant Gary Brown, through counsel, notified the court
that he has been offered a position with Instacart and asked if
this employment presented any concerns. The government has no
objection. To the extent that Mr. Brown’s employment modifies the

Order setting conditions of his pretrial release, it is approved.

November 20, 2019 Mba Chieti pon,

DEBORAH K. CHASANOW
United States District Judge
